internal_revenue_service department of the treasury number release date washington dc index number person to contact telephone number refer reply to cc dom corp plr-107629-00 date date in re legend distributing controlled subsidiary subsidiary subsidiary subsidiary llc busine sec_1 busine sec_2 state a state b state c country a o p q r x y z investment banker date a date b date c date d software agreement division fund we respond to your letter dated date in which you requested rulings as to the federal_income_tax consequences of a proposed transaction additional information was provided in letters dated date date and date specifically you requested rulings under sec_355 and other code sections of the internal_revenue_code the information you submitted is summarized below distributing is a publicly_held_corporation organized under the laws of state a distributing is indirectly engaged through its subsidiaries in busine sec_1 and busine sec_2 distributing’s capital structure consists of o shares of common_stock of which p are outstanding to the best of its knowledge distributing has one shareholder fund which holds more than of its stock additionally distributing has five different stock_option plans pursuant to which employees and directors may acquire stock in distributing old options controlled is a corporation that was organized under the laws of state b prior to the transactions described herein distributing owned percent of the stock of controlled controlled is directly engaged in busine sec_2 controlled’s capital structure consists of q shares of common_stock of which r are outstanding subsidiary is a wholly owned subsidiary of distributing organized under the laws of state a that is through subsidiary engaged in busine sec_1 subsidiary is a wholly owned subsidiary of subsidiary organized under the laws of state c that is directly engaged in busine sec_1 until date d subsidiary also operated division on date d prior to contemplating the transaction described herein subsidiary sold division subsidiary is a wholly owned subsidiary of controlled organized under the laws of state a subsidiary is directly engaged in busine sec_2 subsidiary is a wholly owned subsidiary of subsidiary organized under the laws of state a subsidiary is directly engaged in busine sec_1 management of the distributing group has determined that to compete effectively in the busine sec_2 industry it needs to grow and expand busine sec_2 beyond its present status distributing foresees the growth to be achieved through a combination of internal growth joint ventures and acquisitions consequently controlled will need a substantial amount of capital approximately x amount in order to fund its growth initiatives which controlled plans to raise through an equity offering however distributing has been advised by its financial advisor investment banker that controlled could raise significantly more funds per share if distributing and controlled are separated in connection with the public offering consequently distributing and controlled propose to restructure its busine sec_2 subsidiaries into a single entity distributing then proposes to separate controlled from its corporate structure in order to complete the separation the following steps have been or will be completed the transaction subsidiary formed llc all of the interests of which were issued to subsidiary llc will be disregarded as an entity for federal_income_tax purposes under sec_301_7701-3 on or about date a distributing contributed to controlled all of distributing’s equity interests in entities conducting directly or indirectly busine sec_2 including all of distributing’s equity interests in the country a disregarded entities along with certain notes receivable from those entities in actual or constructive exchange for additional shares of controlled stock and for the constructive assumption by controlled of liabilities of the country a disregarded entities the contribution the contribution was made in accordance with the terms provided in the assignment and assumption_agreement entered into between distributing and controlled controlled effected a stock split in order to increase the total number of outstanding shares as is necessary to facilitate the transaction controlled offered less than of its outstanding shares of common_stock for sale to the public in an initial_public_offering the public offering the prospectus for the public offering states that distributing plans to engage in the transactions described in step below subsidiary will be reincorporated in state b the taxpayer has represented that to the best of its knowledge and belief the reincorporation of subsidiary will constitute a reorganization within the meaning of sec_368 subsidiary will subsequently cause subsidiary to merge with and into llc the liquidation distributing will transfer its intercompany receivables and payables relating to busine sec_1 to subsidiary certain intercompany payables and receivables among distributing and entities directly or indirectly conducting busine sec_2 may be canceled and others will be repaid old distributing options will be converted into separately exercisable options to acquire shares of distributing the new distributing options and controlled the controlled options and together with the new distributing options the substituted options the number of new distributing options and controlled options received will be determined based on a conversion formula designed to preserve the option holder’s net economic benefit the substituted options will have the same terms as the old distributing options distributing will consummate an exchange whereby tendering shareholders will exchange shares of distributing common_stock for shares of controlled owned by distributing the exchange any remaining shares of controlled held by distributing after the exchange will be distributed pro_rata to the remaining shareholders of distributing the spin-off and together with the exchange the distribution the exchange will be conducted using a dutch auction format and the exchange will be made at prices determined by the market contemporaneously with the exchange however the exchange may be conducted by a fixed ratio format determined by distributing based on the analysis of market prices to avoid administrative difficulties associated with issuing fractional shares of controlled distributing will instead issue fractional shares to a distribution agent the distribution agent will bundle the fractional shares sell whole shares in the open market and remit the proceeds to the distributing shareholders net of transaction costs in proportion to their ownership of fractional shares currently as part of controlled’s busine sec_2 controlled is performing services for state and local governments under certain long term contracts the contracts which were entered into on date c however due to certain economic conditions the value of the contracts have fallen producing substantial losses investment banker has advised that controlled’s ability to raise capital through the public offering will be impaired if potential investors are not assured that the losses under the contracts will not adversely affect earnings because controlled is not able to assign the contracts controlled has created an offsetting reserve in the amount of y to which controlled charges the losses from the contracts however there is no assurance that the contracts may not be devalued further and produce losses in excess of the reserve and it is feared that this risk may have a negative effect on the price of the controlled stock in the public offering because distributing feels that the success of the public offering is critical to the long term success of controlled it has entered into an indemnification agreement government services agreement with controlled whereby distributing will indemnify controlled if the losses under the contracts exceed the amount in the reserve distributing’s indemnification is subject_to a limit in the amount of z after the distribution various services will be provided by controlled to distributing and by distributing to controlled the services will be provided through four separate agreements the master agreement the software agreement the transitional services agreement and the real_estate agreement under the master agreement controlled’s subsidiary will provide information_technology development services to distributing in connection with busine sec_1 the master agreement has an initial term five of years from the date of the public offering although distributing has the right to terminate the agreement after three years under the software agreement distributing will license the use of software to controlled the software agreement will commence on the date of the public offering and end less than two years later on date b under the transitional services agreement distributing or its subsidiaries and controlled or its subsidiaries have agreed to provide various services to each other for specified time periods under the real_estate agreement distributing or one of its subsidiaries will lease to controlled seven different sites for a period of months subsidiary will lease a building to controlled for a period of months distributing or one of its subsidiaries will transfer an office building to controlled and distributing will assign its rights as tenant under various leases to controlled or one of its subsidiaries the taxpayer has represented that all of the payments under these agreements will be for fair_market_value the following representations have been made in connection with the proposed liquidation a subsidiary on the date of the adoption of the agreement and plan of merger constituting the plan of complete_liquidation and at all times until the final deemed liquidating_distribution is completed will be the owner of at least of the single outstanding class of subsidiary stock b no shares of subsidiary will have been redeemed during the three years preceding the adoption of the agreement and plan of merger constituting the plan of complete_liquidation of subsidiary c all deemed distributions from subsidiary to subsidiary pursuant to the agreement and plan of merger constituting the plan of complete_liquidation will be made within a single taxable_year of subsidiary d as soon as the first deemed liquidating_distribution has been made subsidiary will cease to be a going concern and its activities will be limited to winding up its affairs paying its debts and distributing its remaining assets to its shareholder e subsidiary will not retain any assets following its final deemed liquidating_distribution f subsidiary will not have acquired assets in any non-taxable transaction at any time except for acquisitions occurring more than years prior to the date of adoption of the agreement and plan of merger constituting the plan_of_liquidation of subsidiary g except for the sale of division no assets of subsidiary have been or will be disposed of by either subsidiary or subsidiary except for dispositions in the ordinary course of business and dispositions occurring more than years prior to the adoption of the agreement and plan of merger constituting the plan_of_liquidation h the deemed liquidation of subsidiary will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation recipient of any of the businesses or assets of subsidiary if persons holding directly or indirectly more than in value of subsidiary stock also hold directly or indirectly more than in value of the stock of recipient for purposes of this representation ownership will be determined by application of the constructive_ownership rules of sec_318 as modified by sec_304 i prior to the adoption of the agreement and plan of merger constituting the plan_of_liquidation no assets of subsidiary will have been distributed in_kind transferred or sold to subsidiary except for i transactions occurring in the normal course of business and ii transactions occurring more than years prior to the adoption of the agreement and plan of merger constituting the plan_of_liquidation j subsidiary will report all earned_income represented by assets that will be distributed to its shareholders such as receivables being reported on the cash_basis unfinished construction contracts commissions due etc k the fair_market_value of the assets of subsidiary will exceed its liabilities both at the date of the adoption of the agreement and plan of merger constituting the plan of complete_liquidation and immediately prior to the time the first deemed liquidating_distribution is made l subsidiary and all other organizations within its affiliated_group are not organizations that are exempt from u s federal_income_tax under sec_501 or any other provision of the code m all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the proposed merger of subsidiary with and into llc have been fully disclosed the following representations have been made in connection with the distribution a the indebtedness owed by controlled to distributing after the distribution will not constitute stock_or_securities b the payment of cash in lieu of fractional shares of controlled stock is solely for the purpose of avoiding the expense and inconvenience of issuing fractional shares and does not represent separately bargained for consideration the method used for handling fractional shares is designed to limit the amount of cash received by any one shareholder to less than the value of one full share of controlled stock the total amount of cash paid in lieu of fractional shares will not exceed of the fair_market_value of controlled stock distributed to distributing’s shareholders in the distribution c the fair_market_value of the controlled stock and other consideration to be received by each shareholder of distributing will be approximately equal to the fair_market_value of the distributing stock surrendered by the shareholder in the exchange d no part of the consideration distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing e immediately after the distribution the gross assets of subsidiary 1's active trade_or_business as defined in sec_355 will have a fair_market_value equal to at least of the total fair_market_value of the gross assets of subsidiary f immediately after the distribution the gross assets of controlled’s active trade_or_business as defined in sec_355 will have a fair_market_value equal to at least of the value of the total fair_market_value of the gross assets of controlled g the five years of financial information submitted on behalf of subsidiary including the former subsidiary 2's business is representative of what such corporation’s operations will be at the time of the distribution and with regard to such corporation there has not been and will not have been any substantial operational changes since the date of the last financial statement submitted h the five years of financial information submitted on behalf of controlled is representative of what controlled’s operations will be at the time of the distribution and with regard to such corporation there has not been and will not have been any substantial operational changes since the date of the last financial statement i immediately after the distribution at least of the fair_market_value of the gross assets of distributing will consist of the stock of subsidiary j following the distribution distributing and controlled will each continue the active_conduct of its business independently and with its separate employees k the distribution is being carried out in whole or substantial part for the following corporate business_purpose to facilitate an offering of controlled stock to raise capital on a more cost effective basis l except for the receipt of cash in lieu of fractional shares there is no plan or intent by any shareholder who own sec_5 or more of the stock of distributing and the management of distributing to the best of its knowledge is not aware of any plan or intention on the part of any particular remaining shareholder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in either distributing or controlled after the distribution m there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 n there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of their assets after the distribution except in the ordinary course of business o the total adjusted bases and fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of any liabilities assumed within the meaning of sec_357 p the liabilities assumed in the transaction within the meaning of sec_357 were incurred in the ordinary course of business and are associated with the assets being transferred q no property is being transferred between distributing and controlled in connection with the distribution for which any investment_credit determined under sec_46 has been or will be claimed r distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction s other than obligations incurred in the ordinary course of business no intercorporate debt will exist between distributing or any related_party on the one hand and controlled or any related_party on the other hand at the time of or after the distribution t immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 of the income_tax regulations as in effect before the publication of t d 1995_2_cb_147 and as currently in effect section as published in t d further distributing’s excess_loss_account if any with respect to the controlled stock will be included in income immediately before the exchange see sec_1 u for purposes of sec_355 immediately after the distribution no person will hold disqualified_stock under sec_355 in distributing or controlled possessing or more of the total combined voting power of all classes of distributing or controlled stock entitled to vote or or more of the total value of shares of all classes of distributing or controlled stock v the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing or more of the total combined voting power of all classes of stock of either distributing or controlled entitled to vote or stock possessing or more of the total value of all classes of stock of either distributing or controlled any stock issued upon the exercise of any stock_option that is or will be an option to acquire stock in a corporation with customary terms and conditions provided to employees or directors in_connection_with_the_performance_of_services for the corporation or a person related to it under sec_355 and that is not excessive by reference to the services performed immediately after the distribution and within six months thereafter are nontransferable within the meaning of sec_1_83-3 other than with respect to certain limited transfers to family members for estate_planning purposes permitted within the non-transferability requirements for eligibility for use of sec registration form s-8 which is designed for compensatory options and does not have a readily_ascertainable_fair_market_value as defined in sec_1_83-7 either before or after the distribution will not be taken into account w no two parties to the proposed transaction are investment companies as defined in sec_368 and iv x except for payments made under a tax_sharing_agreement between distributing and controlled indemnity payments made under the assignment and assumption_agreement governing the contribution any payments made under the government services indemnity agreement and certain payments for services under the transitional services agreement payments made in connection with all continuing transactions between distributing or any other related_party on the one hand and controlled or any related_party on the other hand will be for fair_market_value based on terms and conditions that are consistent with those that would be arrived at by the parties bargaining at arm’s length y the distribution will occur within the later of i the last day of the sixth month beginning after the date of the public offering or ii the last day of the third month beginning after the receipt of a favorable private_letter_ruling based solely on the facts submitted and the representations made above it is held as follows as to the liquidation the liquidation will be treated as a distribution by subsidiary to subsidiary in complete_liquidation of subsidiary no income gain_or_loss will be recognized by subsidiary on the liquidation sec_332 no income gain_or_loss will be recognized by subsidiary on the liquidation sec_337 the basis of each asset of subsidiary received by subsidiary in the liquidation will equal the basis of that asset in the hands of subsidiary immediately before the liquidation sec_334 the holding_period of each asset received by subsidiary from subsidiary in the liquidation will include the period during which subsidiary held such asset provided such asset is a capital_asset as defined in sec_1221 or property described in sec_1231 in the hands of subsidiary sec_1223 based solely on the facts submitted and the representations made above it is held as follows as to the distribution the contribution followed by the distribution will constitute a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 distributing will recognize no gain_or_loss on the contribution sec_361 and sec_357 controlled will recognize no gain_or_loss on the contribution sec_1032 the basis of each asset received by controlled from distributing in the contribution will be equal to the basis of such asset in the hands of distributing immediately before the contribution sec_362 the holding_period of each asset received by controlled in the contribution will include the holding_period during which such asset was held by distributing sec_1223 no income gain_or_loss will be recognized by distributing upon the exchange of all of its controlled stock for distributing stock pursuant to the exchange or on the distribution of controlled stock to shareholders of distributing in the spin-off sec_361 no gain_or_loss will be recognized by and no amounts will be included in the income of the shareholders of distributing upon their exchange of distributing stock for controlled stock pursuant to the exchange or upon their receipt of controlled stock pursuant to the spin-off sec_355 the basis of the controlled stock received in the exchange will be the same as the basis of the distributing stock surrendered in exchange therefor sec_358 if any controlled stock is received in the spin-off the basis of the distributing stock and the controlled stock in the hands of the shareholders of distributing after the spin-off will collectively be the same as the aggregate basis of the distributing stock held immediately before the spin-off and such basis will be allocated between distributing stock and controlled stock in proportion to their relative fair market values at the time of the spin-off sec_358 and sec_1_358-2 the holding_period of the controlled stock received by the shareholders of distributing in the exchange will include the holding_period of the distributing stock exchanged therefor provided that the distributing stock is held as a capital_asset by the respective shareholders of distributing on the date of the exchange sec_1223 if any controlled stock is received in the spin-off the holding_period of those shares will include the holding_period of the distributing stock retained provided that such distributing stock is held as a capital_asset by the respective shareholder of distributing on the date of the spin-off sec_1223 if cash is received by a distributing shareholder as a result of a sale of a fractional share of controlled stock by the distribution agent the shareholder will have gain_or_loss measured by the difference between the basis of the fractional share as determined in ruling above or allocated thereto as determined in ruling above and the amount of cash received sec_1001 if the controlled stock is held by the shareholder as a capital_asset the gain_or_loss will be capital_gain or loss subject_to the provisions and limitations of subchapter_p of chapter sec_1221 and sec_1222 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made in accordance with sec_1_312-10 any payments under the tax_sharing_agreement indemnity payments made under the assignment and assumption_agreement or any government services indemnity payments made by distributing to controlled or by controlled to distributing that i relate to a period ending on or before the date of the distribution and ii will not become fixed and ascertainable until after the distribution will be treated as occurring immediately before the distribution the holders of old distributing options will not recognize any income gain_or_loss upon the receipt of new distributing options and controlled options pursuant to the distribution neither distributing nor any subsidiary thereof will recognize any gain_or_loss upon the transfer of controlled stock to an employee of distributing or any subsidiary thereof who exercises a controlled option neither controlled nor any subsidiary thereof will recognize any gain_or_loss upon the transfer of distributing stock to an employee of controlled or any subsidiary thereof who exercises a new distributing option no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not directly covered by the above rulings the rulings in this letter are based on the facts and representations submitted under penalties of perjury in support of the request verification of that information may be required as part of the audit process this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns or the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated sincerely assistant chief_counsel corporate by christopher schoen assistant to the chief branch
